United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40433
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAVIER TORRES-PEREZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-1531-ALL
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Javier Torres-Perez appeals his guilty-plea conviction for

illegal reentry subsequent to deportation after a conviction for

an aggravated felony, in violation of 8 U.S.C. § 1326.      He argues

that the “aggravated felony” enhancement found in 8 U.S.C.

§ 1326(b)(2) is unconstitutional in view of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   He acknowledges that this argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), but states that he is raising it to preserve it for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40433
                                 -2-

possible Supreme Court review.    Apprendi did not overrule

Almendarez-Torres.    See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).     This

argument is foreclosed.

     Torres-Perez argues that the supervised release condition

which prohibits him from possessing dangerous weapons conflicts

with the district court’s oral pronouncement of the sentence and

must be deleted.   The Sentencing Guidelines recommend that all

defendants who have been convicted of a felony be prohibited from

possessing any dangerous weapon during the term of supervised

release.   U.S.S.G. § 5D1.3(d)(1).   “If the district court orally

imposes a sentence without stating the conditions applicable to

this period of supervision, the judgment’s inclusion of

conditions that are mandatory, standard, or recommended by the

Sentencing Guidelines does not create a conflict with the oral

pronouncement.”    United States v. Torres-Aguilar, 352 F.3d 934,

935-38 (5th Cir. 2003).

     AFFIRMED.